ON PETITION FOR REHEARING
A petition for rehearing has been filed in this case by counsel for the defendant in error, Stevens. We do not believe this filing would have been made if counsel had examined carefully the prior decision of this court in Barrett et al. v. Barrett et al., 46 Wyo. 84, 23 P.2d 857, mentioned and followed in the original opinion herein. Neither in the petition for rehearing or in the brief in support thereof is that case referred to, nor is any attempt made to demonstrate that its reasoning is unsound. We see no reason now to change the views therein expressed, and we are not asked to overrule it. Counsel places especial reliance on the case of McCague Investment Co. v. Mallin, 25 Wyo. 373, 170 P. 763. That case was particularly urged upon us and considered in the Barrett case, supra, and it was held not in point for the reasons there stated. The extended quotation made by counsel from the opinion in the Mallin case in his brief now before us itself shows that the court expressly refrained from deciding the question which was involved in the Barrett litigation.
It is not easy to interpret legislative enactments in the light of settled canons of judicial construction, as must always be done, and reach results which this court always considers wise and best fitted to accomplish justice and equity. The wisdom or unwisdom of legislation, as is generally known, is not a matter for *Page 265 
the courts to determine. State ex rel. Murane v. Jack, on petition for rehearing, (Wyo.) 71 P.2d 917; 59 C.J. 945 and cases cited. We do the best we can in endeavoring to ascertain the intention of the legislature from the language used by that body, but we may not disregard the language employed in the laws it enacts however anxious we may be to reach a just result.
We are obliged to conclude that the petition for rehearing should be denied.
Denied.
BLUME, C.J., and KIMBALL, J., concur.